UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A (Mark one) x Annual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal period ended December 31, 2009 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the period from to Commission file number 0-25466 CTD HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 59-3029743 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 27317 N.W. 78th Avenue, High Springs, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (386) 454-0887 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered securities registered under Section 12(g) of the Exchange Act: Class A Common Stock (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x NO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of ‘large accelerated filer,’ ‘accelerated filer,’ and ‘smaller reporting company’ in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer (Do not check if a smaller reporting company)o Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes x No x State issuer’s revenues for its most recent fiscal year: $623,874 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $606,167 based on a $.07 EOD, June 30, 2009, closing price. Note: If determining whether a person is an affiliate will involve an unreasonable effort and expense, the issuer may calculate the aggregate market value of the common equity held by non-affiliates on the basis of reasonable assumptions, if the assumptions are stated. Indicate the number of shares outstanding of each of the registrant’s classes of common equity, as of the latest practicable date: 35,515,295 shares of Common stock as of January 31, 2011. Item 1.Business. CTD Holdings, Inc. (“We” “Our” “Us” or “the Company”) was organized as a Florida corporation on August 9, 1990, with operations beginning in July 1992. We sell cyclodextrins (“cyclodextrins” or “CDs”) and related products to the food, pharmaceutical and other industries, historically for use in research and development. We also provide consulting services in the area of commercialization of CD applications. Cyclodextrins CDs are molecules that bring together oil and water and have potential applications anywhere oil and water must be used together. Successful applications have been made in the areas of agriculture, analytical chemistry, biotechnology, cosmetics, diagnostics, electronics, foodstuffs, pharmaceuticals and toxic waste treatment. Stabilization of food flavors and fragrances is the largest current worldwide market for CD applications. We and others have developed CD-based applications in stabilization of flavors for food products; elimination of undesirable tastes and odors; preparation of antifungal complexes for foods and toiletries; stabilization of fragrances and dyes; reduction of foaming in foods; cosmetics and toiletries; and the improvement of quality, stability and storability of foods. CDs can improve the solubility and stability of a wide range of drugs. Many promising drug compounds are unusable or have serious side effects because they are either too unstable or too insoluble in water. Strategies for administering currently approved compounds involve injection of formulations requiring pH adjustment and/or the use of organic solvents. The result is frequently painful, irritating, or damaging to the patient. These side effects can be ameliorated by CDs. CDs also have many potential uses in drug delivery for topical applications to the eyes and skin. We believe the application of CDs in both over the counter (OTC) and ethical ophthalmic products provides the quickest path to market for the introduction of preparations containing CDs for topical drug use. Cyclodextrin Product Background CDs are donut shaped circles of glucose (sugar) molecules. CDs are formed naturally by the action of bacterial enzymes on starch. They were first noticed and isolated in 1891 by a French scientist, Villiers, as he studied rotting potatoes. The bacterial enzyme naturally creates a mixture of at least three different CDs depending on how many glucose units are included in the molecular circle; six glucose units yield Alpha CD (“ACD”); seven units, Beta CD (“BCD”); eight units, Gamma CD (“GCD”). The more glucose units in the molecular circle, the greater the volume of the toroid, circle or donut. The inside of this “donut” provides an excellent resting place for “oily” molecules while the outside of the donut is significantly compatible with water enabling clear stable solutions of CDs to exist in aqueous environments even when an “oily” molecule is carried within the donut hole. The net result is a molecular carrier that comes in small, medium, and large sizes with the ability to transport and deliver “oily” materials using water as the primary vehicle. CDs are manufactured in large quantities by mixing appropriate enzymes with starch solutions, thereby reproducing the natural process. ACD, BCD and GCD can be manufactured by an entirely natural process and therefore are considered to be natural products. Additional processing is required to isolate and separate the CDs. The purified ACD, BCD, and GCD are referred to collectively as “natural” CDs (NCDs). 1 The chemical groups on each glucose unit in a CD molecule provide chemists with ways to modify the properties of the CDs, i.e. to make them more water soluble or less water soluble, thereby making them better carriers for a specific chemical. The CDs that result from chemical modifications are no longer considered “natural” and are referred to as chemically modified CDs. Since the property modifications achieved are often so advantageous to a specific application, the Company does not believe the loss of the “natural” product categorization will prevent its ultimate commercial use. It does, however, create a greater regulatory burden. Cyclodextrin (CD)Market CDs have been used in a variety of food products in Japan for over 25 years. In 1999, the economic impact of CDs on the Japanese economy was reported to be $2.6 billion. Within the last 10 years, many more European countries have approved the use of CDs in food products. In the United States, major starch companies are renewing their earlier interest in CDs as food additives. We believe the food additive industry world-wide will continue to increase its use of CDs. Natural CDs have been confirmed to be generally recognized as safe (“GRAS”) in most of the world, now including the U.S. Moreover, recent approvals of products containing CDs by the Food and Drug Administration (“FDA”) suggest that regulatory approval for new products may be easier in the future. In 2001, Janssen Pharmaceutica, now a subsidiary of Johnson & Johnson, received FDA approval to market Sporanox®, an antifungal which contained hydroxypropyl BCD. In 2008, one of our clients used our product, Trappsol® HPB, in an FDA approved compassionate use clinical trial for the treatment of Niemann Pick Type C disease. We now sell this product under our Trappsol® product line as “CycloTM.”Our customer has applied to the FDA to designate CycloTM as an orphan drug in the treatment of Niemann Pick Type C disease.Under the Orphan Drug Act, companies that develop a drug for a disorder affecting fewer than 200,000 people in the United States may seek designation as an orphan drug and, if such application is approved, they have the ability to sell it without competition for seven years, and may get clinical trial tax incentives. Applications of CDs in personal products and for industrial uses have appeared in many patents and patent applications. Procter & Gamble uses CDs in Bounce®, a popular fabric softener and Febreze®. Avon uses CDs in its dermal preparations using its Age Protective System APS®. The prices of the natural CDs have decreased enough so that use of these materials will be more efficient. In Japan, at least twelve pharmaceutical preparations are now marketed which contain CDs. The CDs permit the use of all routes of administration. Ease of delivery and improved bioavailability of such well-known drugs as nitroglycerin, dexamethasone, PGE(1&2), and cephalosporin permit these “old” drugs to command new market share and sometimes new patent lives. Because of the value added, the dollar value of the worldwide market for products containing CDs and for complexes of CDs can be 100 times that of the cost of the CD itself. Our Cyclodextrin (CD) Products We sell a variety of basic CD products and CD products that have specific properties or that include other chemicals (called complexes).We have trademarked certain products under our Trappsol®, Aquaplex®, and APTM-Flavor product lines.The Trappsol product line includes basic CDs, and CDs with different checmical adducts resulting in approximately 100 different CDs. The Aquaplex product line includes various CDs combined with active ingredients that then become water soluble; we currently list for sale more than 200 different complexes. The APTM-Flavor product lines are CDs that contain various food flavors.Sales of Trappsol® and Aquaplex® comprise approximately 70% and 30%, respectively, of our revenues.Our sales of APTM-Flavors are not significant and are primarily targeted to the food industry.The Trappsol® and Aquaplex® products can be used in many industries, such as the food and pharmaceutical industries.We do not have any other trademarks and do not have any patents or licenses. 2 We have protected our service and trade marks by registering them with the U.S. Patent and Trademark Office.These trademarks add additional visibility to our products and reputation as a leader in the industry. Our website at http://www.cyclodex.com has grown to be an important cyclodextrin information Internet site. We purchase CDs from commercial manufacturers around the world including Wacker Biosolutions, a division of Wacker Chemical Corporation, located in Adrian, Michigan, and Mitsubishi Chemical Corporation, located in Tokyo, Japan.We have been the exclusive distributor in North America of products from Cyclodextrin Research & Development Laboratory in Budapest, Hungary since 2002.We do not manufacture cyclodextrins. We have introduced many products into our basic line of CDs and CD complexes including liquid preparations of CDs; relatively unprocessed, less expensive mixtures of the natural CDs; naturally modified CDs (glucosyl and maltosyl); and excess production quantities of custom complexes when those items are not proprietary or restricted by the customer. We formed a new wholly owned subsidiary in 2008, NanoSonic Products, Inc (NSP).We are planning to build a c-GMP (current Good Manufacturing Practice) pulse drying facility to combine CDs with other ingredients to produce our Aquaplex® products rather than have them produced by others, and to allow for a more cost efficient production and shorter lead time of larger bulk quantities (metric tons).We believe there is an unmet demand for sales of larger quantities of CD complexes.We plan to develop SOPs (standard operating procedures) for producing our pulse dried Aquaplex® products that will be protected trade secrets.We will seek process patent protection for these processes if and when possible. Business Strategy Substantially all of our revenues are derived from the sales of CDs, CD complexes, resale of CDs manufactured by others for our clients to their specifications, and our own licensed CD products.We currently sell our products directly to customers in the pharmaceutical, food and industrial chemical industries, as well as to chemical supply distributors.We also offer consulting services to assist our customers in the selection and application of one or more of our products or for general use of CDs that does not include the sale of our product.Consulting revenues were $21,000, or 3% of our total revenues, in 2009.We did not have significant consulting revenue in 2008. Our historical business model has been primarily reselling basic CD products, which have the least value-added attributes.Our strategy is transitioning to the more value-added complexes and increased profitability as good margins can be maintained for these products. We market and sell CDs and related products to the food, pharmaceutical, and other industries.We also provide value-added consulting and knowledge sharing services related to cyclodextrin technology.For the year ended December 31, 2009, sales of basic CDs represent approximately 72% of our total revenues.Sales of CD complexes represent approximately 25% of our revenues for the same period. Our sales historically involve small quantities (i.e., less than 1Kg).We sell directly to our customers, package the orders at our facility and ship using common carriers. 3 We continue to generate substantially all of our sales from five to ten customers who have historically been repeat purchasers.In 2009, three customers Sigma, Seimens/DadeBehring and Thermofisher/Microgenics) each accounted for more than 10% each of our sales revenue, and collectively for 51% of our total sales revenue.In 2008, two customers (Sigma and Seimens/DadeBehring)each accounted for more than 10% each of our sales revenue, and collectively for 37% of our total sales revenue.We annually have sales to less than 200 individual customers.We anticipate the products from our new pulse drying facility will increase both our total sales volume and overall number of customers and reduce our dependence on our existing large customers.We do not have long-term or sole source contracts with our customers.Our customers buy products from us as needed primarily for product research and development purposes.Therefore, it is difficult to predict future sales, as it is dependent on the current CD related research and development activities of others. In 2009, we identified pulse drying technology that promises benefits for turning commercial quantities of aqueous (liquid) solutions into solid materials, more economically and with less damage to the materials from the drying process, leaving the CD and ingredient in a powder form that can be readily used by our customers to mix into their specific product formulations. The pulse drying technology allows production of CD complexes in larger quantities, shorter lead times and at a more cost effective price. Pulse drying provides significant production advantages, such as more efficient removal of water and faster system cleaning and production change to next productcompared to conventional freeze dry and traditional spray drying techniques common in the industry.We also expect to gain manufacturing efficiencies with our facility designed for pulse drying with continuous production runs and due to less down time for cleaning.Currently, existing product drying facilities are older, have higher operating costs, and are less flexible to changes in production runs.We also plan to develop proprietary production methods that will give us a competitive advantage. We purchased a pulse drying system and began construction of a c-GMP (current Good Manufacturing Practice) facility to manufacture commercial quantities of CD complexes.These products will meet current food and parenteral drug production standards and will be sold under our Trappsol® and Aquaplex® lines of products.The completion of our new pulse drying facility will allow for further business diversification in our continued transition to the more value-added complexes where we expect growing demand and little competition initially, and will add product manufacturing to our current sales distribution business. We intend to continue promoting the use of Trappsol® and Aquaplex® products in the research and development activities of others and plan to pursue licensing rights created as a result of the research work conducted using our products.We will also look for opportunities to develop our own new products, including conducting our own research and development activities. Marketing Plan We believe the failure of businesses to exchange information about CD molecules has hindered a more rapid commercialization of CDs as safe excipients. We believe our philosophy of partnering and sharing will act as a catalyst to create momentum overcoming the inertia created by the previous conservatism and secrecy. Now that we will be able to provide bulk quantities of Aquaplex® products using a proprietary technology, we will urge pharmaceutical companies to incorporate these Aquaplex® products into their existing and new drug formulations, as a result of the reduction in product development and clinical trial costs provided by the availability of water soluble APIs in bulk quantities. Our sales have always been volatile and driven by the interest and acceptance of CDs as beneficial excipients.Existing relationships with large laboratory supply companies and several diagnostic companies have provided a strong sales base, that continues to diversify as interest and acceptance of CDs grow. 4 We have taken advantage of the propensity of researchers to use the Internet to gather information about new products by establishing a website with the unique and descriptive domain name “cyclodex.com”. We intend to continue to work with clients in European and Asian countries which usually employ NCDs as GRAS excipients.Now that certain synthetic CDs (in our case Trappsol® HPB) has been accepted as safe and non-hazardous for human use in large part due to their designation as an orphan drug by the FDA, we intend to pursue new sales in the European and Asian markets.We are creating new products under our trademarks Trappsol® and Aquaplex® that may be used by other manufacturers wishing to take advantage of standard beneficial properties of our products when they are incorporated into other products. We will continue to evaluate patent opportunities that may present themselves, so we may sublicense such rights to others or use them to develop our own proprietary products. We intend to generate revenue from sub-licensing royalties, sales of CD complexes to be used in new and existing pharmaceuticals; and direct sales to end-users. A secondary focus after pharmaceutical applications, is to promote our products to food companies.Price is a primary concern in this market, but unlike pharmaceuticals where FDA permission for clinical testing may be obtained before actual FDA product approval, food companies cannot feed experimental formulations to test panels of consumers until the ingredients, i.e., the CDs, receive approval for human consumption.These questions will initially be explored using NCDs since commercial adoption will depend heavily upon the price of the CD selected and NCDs will always be the leastexpensive.The benefits derived from the use of CDs with expensive ingredients (e.g., flavors, fragrances) have already become accepted commercial uses for chemically modified CDs and naturally modified CDs. Once our drying facility is operational, we intend to increase our business development efforts in an attempt to drive sales in the food additive, pharmaceutical, and personal products industries. Competition We are currently a leading consultant in determining manufacturing standards and costs for CDs and chemically modified CDs. However, there will always exist the potential for competition in this area since no patent protection can be comprehensive and forever exclusive. Nevertheless, there is a perceived barrier to entry into the CD industry because of the lack of general experience with CDs. We have established a strong business relationship with one of the experts in this field - Cyclodextrin Research & Development Laboratory in Hungary – and have attained specialized industry knowledge. We believe this relationship provides significant advantages in marketing lead time, and combined with a strong marketing presence, will give us a two- to three-year lead time advantage over our competitors. Research and Development We have not historically conducted any research and development activities ourselves. Government Regulation Under the Federal Food, Drug and cosmetic Act, the FDA is given comprehensive authority to regulate the development, production, distribution, labeling and promotion of food and drugs. The FDA’s authority includes the regulation of the labeling and purity of the company’s food and drug products. In the event the FDA believes any company is not in compliance with the law, the FDA can institute proceedings to detain or seize products, enjoin future violations or assess civil and/or criminal penalties against that Company. The FDA and comparable agencies in foreign countries impose substantial requirements upon the introduction of therapeutic drug products through lengthy and detailed laboratory and clinical testing procedures, sampling activities and other costly and time consuming procedures. The extent of potentially adverse government regulations which might arise from future legislation or administrative action cannot be predicted. 5 All of our products are sold for research and development purposes only, which does not require FDA approval. Any use in humans as a drug or food product would require FDA approval. Under present FDA regulations, FDA defines drugs as “articles intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in man.” The Company’s product development strategy is to first introduce a product that will not be regulated by the FDA as a drug because all of its ingredients are natural products or is GRAS by the FDA. These basic natural CD products are commonly known as “Alpha”, “Beta” and “Gamma”. These products represent approximately 10% of our annual sales. There are derivatives of these basic CDs that are considered GRAS in other countries and there are various efforts to make other CD derivatives GRAS in the U.S.There is no assurance that the FDA will not take the position that the Company’s food and nutritional supplement products are subject to requirements relating to drug development and sale. The effect of such determination could be to limit or prohibit distribution of such products. Employees The company employed five persons on a full-time basis in 2009. None of the company’s employees belong to a union. The Company believes relations with its employees are good. Capital Structure In 2004, we authorized a series of “blank check” preferred stock consisting of 5,000,000 shares and creating a series of Series A Preferred Stock. The more significant right is Series A Preferred shareholders vote with the holders of common stock on all matters submitted to a vote of our shareholders. Shares of Series A Preferred Stock are entitled to vote one more than one-half of all votes entitled to be cast by all holders of voting capital stock of the Company on any matter submitted to holders of common shares. This ensures that the votes entitled to be cast by the holder of the Series A Preferred Stock are equal to at least one more than a majority of the total of all votes entitled to be cast by the holders of common shares. Item 1A.Risk Factors. The loss of the unique skills of the CEO of the Company and the president of the NSP division would significantly reduce the prospects of a timely implementation of the above strategic plans. The possibility of competition from a major manufacturer of CDs must be considered. While the fact that such has not already happened significantly reduces the concern, it cannot be totally dismissed. Item 2.Properties. In 2000, we bought approximately 40 acres in western Alachua County, Florida, (the “Property”) for a purchase price of $210,000 which was paid for in part by a new first mortgage of $150,000. The Property had been developed in part as a mushroom growing facility. While we have discontinued our mushroom growing operations, we continue to use the Property as our corporate headquarters. Our present 6,000 sq. ft. facility is expected to be adequate to house our operations for the foreseeable future, including the current plan to build a pulse drying facility. The anticipated remaining useful life of the facility is undetermined, but in Management’s estimate exceeds 25 years. The property’s federal tax basis, rate, and method are, respectively, $162,000, 40 years, and straight-line. The realty tax rate and annual realty taxes assessed on the Property for the year ended December31, 2009, are 22.7425 mils and $3,319, respectively. 6 In March 2008, we paid off the Property mortgage. The Property is in a region that is experiencing moderate population and development growth. Management believes the current insurance coverage is adequate for the Property.As additional development continues, we will increase our insurance coverage. Item 3.Legal Proceedings. In 2004, we issued one share of Series A Preferred Stock to C.E.Strattan, our majority shareholder and Chief Executive Officer, in exchange for 1,029,412 shares of common stock held by him.Effective August 11, 2005, Mr. Strattan transferred the share of Series A Preferred Stock to Eline Entertainment Group, Inc. (“Eline”).The agreement with Eline provided for advances to the Company of up to an aggregate of $1,500,000.In September 2006, the Company demanded the return of the Series A Preferred Stock in accordance with the contract.The demand letter was never acknowledged or responded to by Eline. On February 7, 2007, the Company filed suit in Palm Beach County, Florida (Circuit Court Case No. 50-2007-CA-00818XXXXMB, Div. AA) against Eline, Steven Dorrough, Jayme Dorrough, Yucatan Holding Company and Eline Holding Group, Inc. for breach of contract for failure to transfer the share of Series A Preferred Stock back to Mr. Strattan.The Company sought unspecified damages.In April 2009, the Company reached an agreement with the President of Eline to release him and Eline from any further litigation in exchange for the transfer of the share of Series A Preferred Stock to Mr. Strattan. Litigation against the remaining defendants was further prosecuted, and resulted in March 10, 2010 judgment in favor of the Company for $151,547.80.The time within which the defendants had to file an appeal has expired. Item 4.Submission of Matters to a Vote of security Holders. None. 7 Part II Item 5.Market for Registrant’s Common Equity, Related stockholder Matters and Issuer Purchases of Equity Securities. In October 1994, the Company’s securities began trading on the OTC Bulletin Board and in the over-the-counter market “pink sheets” under the symbol CTDI. In 2000, CTDI did a 2 for 1 split of its common shares from approximately 2.3 million to 4.6 million issued and outstanding. In conjunction with that restructuring, we changed the name of CTDI to CTD Holdings, Inc; CTDI was then incorporated as a Florida corporation and became a wholly owned subsidiary of CTD Holdings, Inc. In 2000, CTD Holdings, Inc. changed its trading symbol to CTDH.OB and currently trades on the OTC Bulletin Board as CTDH.OB. Since the commencement of trading of the company’s securities, there has been an extremely limited market for its securities. The following table sets forth high and low bid quotations for the quarters indicated as reported by the OTC Bulletin Board. High Low First Quarter $ $ second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Over-the-counter market quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not represent actual transactions. Holders As of January 31, 2011, the number of holders of record of shares of common stock, excluding the number of beneficial owners whose securities are held in street name, was approximately 72. Dividend Policy The Company paid no dividends in 2009 and will not pay any cash dividends on its common stock in 2010 because it intends to retain its earnings to finance the expansion of its business. Thereafter, declaration of dividends will be determined by the Board of Directors in light of conditions then existing, including without limitation the company’s financial condition, capital requirements and business condition. 8 Issuer Purchases of Equity Securities The following table contains information regarding the Company’s purchase of its securities during the year ended December 31, 2009: ISSUER PURCHASES OF EQUITY SECURITIES Period Total Number of Shares (or Units) Purchased Average Price Paid per Share (or Unit) Total Number of Shares (or Units) Purchased as Part of Publicly Announced Plans or Programs Maximum Number (or Approximate Dollar Value) of Shares (or Units) that May Yet Be Purchased Under the Plans or Programs May 2009 - - June 2009 5,000 0.07 - - Total - - Recent Sales of Unregistered Securities None. Item 7.Management’s Discussion and Analysis or Plan of Operation. Introduction We began operations in 1990. Substantially all of our revenues are derived from the resale of cyclodextrins and cyclodextrin complexes manufactured by third parties for us.Our sales are primarily to chemical supply houses around the world, pharmaceutical companies, food companies for research and development and to diagnostics companies.We acquire our products principally from outside the United States, largely from Mitsubishi Chemical Corporation in Japan and Cyclodextrin Research & Development Laboratory in Hungary, but are gradually finding satisfactory supply sources in the United States.While we enjoy lower supply prices from outside the United States, changes in shipping costs for our current order quantities and currency exchange rates are making domestic sources more competitively priced. We make patent information about CDs available to our customers. We also offer our customers our knowledge of the properties and potential new uses of cyclodextrins and complexes. As most of our customers use our cyclodextrin products in their research and development activities, the timing, product mix, and volume of their orders from us are unpredictable.We also have three to four large customers (each who historically has purchased from us annually and, depending upon the year, may account for greater than 10% of our annual revenues) who have a significant effect on our revenues when they increase or decrease their research and development activities that use cyclodextrins.We keep in constant contact with these customers as to their cyclodextrin needs so we can maintain the proper inventory composition and quantity in anticipation of their needs.The sales to large customers and the product mix and volume of products sold has a significant effect on our revenues and product margins. These factors contribute to our potentially significant revenue volatility from quarter to quarter and year to year. At the end of 2008, one of our customers provided one of our products in an effort to treat a set of twins in the US who were diagnosed with Niemann Pick C (“NPC”).NPC is also called Childhood Alzheimer’s.It is a fatal disease caused by a genetic defect that prevents proper handling of cholesterol in the body’s cells.The patient’s treatment with our Trappsol® HPB (now called Trappsol CycloTM) proved to provide an ameliorative benefit.Our customer submitted our product and its use in this treatment for orphan drug status with the FDA in March 2010.The sales of this product contributed to a 17% increase (out of a total 22% increase) in sales from 2008 to 2009.We believe this is a trend and expect continued growth in the sales of this product as more companies become aware and interested in its possible benefits. 9 Liquidity and Capital Resources Our cash increased to $339,000 as of December 31, 2009, from $277,000 at December 31, 2008. This increase was due primarily to cash from operations. We have not experienced and do not expect to have any valuation issues or access restrictions to our cash accounts. Our working capital was $537,000 at December 31, 2009 compared to $444,000 at December 31, 2008. Our cash flow from operations for 2009 was $108,000 compared to $65,000 for 2008. The increased cash flow from operations is due primarily to increased sales. In February 2008, we paid off our $140,000 mortgage on our property. This reduced our interest expense $850 per month. During 2009 we sold Trappsol® products from inventory purchased in 2008 (approximately $100,000) for our two most profitable bulk products, based on our estimate of future industry purchase trends and recent product inquiries from our larger customers. These products have a three month or more lead time to acquire from our regular foreign suppliers in bulk quantities. Because we now have these products in stock, we have an increased opportunity to fill any large orders we may receive. Due to increased shipping costs, it is also less costly to buy and ship larger quantities from our suppliers. If these large orders do not materialize, we can sell this product in the normal course of business. Our current inventory of these two products represents approximately one year of our historical sales volume of these products. We acquired 162,780 shares of our common stock at a cost of $9,228 during 2009. At December 31, 2009, we have $825,000 in net operating loss carryforwards that can be used to offset our current and future taxable net income and reduce our income tax liabilities. We recorded a deferred tax asset of $250,000 based on our expected future profitability and ability to utilize some of the net operating losses before they expire. However, $420,000 of those net operating losses expired in 2009 and $195,000 expire in 2010. In 2008, management did not believe it would be able to fully utilize these net operating losses before they expire and increased our valuation allowance for our deferred tax asset by $180,000 in anticipation that this portion of our deferred tax asset will not be utilized. Management did not increase its valuation allowance in 2009. Currently, we are developing a site plan for the property including survey, engineering and design. The progress of the site plan is contingent on our ability to fund our building plan from operating profits and cash flow. At the conclusion of the site plan, we plan to raise additional capital by offering shares to finance the building construction. In the first quarter of 2010, the site plan was modified to include the building of a pulse drying facility. This modification resulted from our decision to implement new technology that will result in proprietary technology to produce CD complexes of APIs in bulk quantities. Completion of this project is expected to be by year-end 2010, resulting in a c-GMP plant approved to produce pharmaceutical ingredients suitable for parenteral use. To implement this new effort, a new wholly-owned subsidiary, NanoSonic Products, Inc. (NSP) was created in December 2008, and Dr. Jeffrey Tate was hired to be its President and CEO. Responsibility for our two branded products, Trappsol® and Aquaplex® will be divided between the two divisions, Trappsol® to CTD and Aquaplex® to NSP. 10 Beginning in 2003, we began improvements and renovations of our corporate office and have invested $191,000 through December 31, 2009. During the year ended December 31, 2009, we capitalized $43,000 of improvements including additional paving of our driveway. We are continuing our efforts to develop a total site plan for our property. These existing structures previously designated to become a warehouse and an educational auditorium will be modified to house the $1.5 million pulse drying facility that will be the centerpiece of the property. We believe this effort will increase our capitalized improvements significantly in 2010.We do not have any material commitments for our planned construction. We expect to pay for our construction program with a combination of cash flows from operations and debt financing with financial institutions.We are currently exploring the availability of debt financing with several financial institutions. We issued 3,161,384 shares and 5,718,147 shares of our common stock to officers and employees for compensation earned under employment agreements for 2009 and 2008, respectively. We have no off-balance sheet arrangements as of December 31, 2009. Results of Operations For 2009, we had a net loss of ($193,000), compared to net loss in 2008 of ($413,000), which included a deferred tax provision of $200,000. Controlling cash expenses continues to be management’s primary fiscal tool. However, growth requires increased expenditures and while we feel it is appropriate during the current growth stage to engage consultants that can help the Company in financial areas outside its expertise, these consulting fees will act to reduce profitability. We have been able to increase revenues to balance these new expenses, but cannot be sure such effort will be sufficient in the short term to sustain the favorable cash flow we have been enjoying. Comparability of Cost of Products sold and Gross Margin Our gross margins may not be comparable to those of other entities, since some entities include all the costs related to their distribution network in cost of goods sold. Our cost of goods sold includes only the cost of products sold and does not include any allocation of inbound or outbound freight charges, indirect overhead expenses, warehouse and distribution expenses, or depreciation and amortization expense. We have two employees who provide receiving, inspection, warehousing and shipping operations for us. The cost of these employees, and our other employees, are included in personnel expense. Our other costs of warehousing and shipping functions are included in office and other expense. 2009 compared to 2008 Total product sales for 2009 were $603,000, a 22% increase over 2008 sales of $495,000. 2007 was our highest sales ($751,000) level. Sales for 2009 were the second highest sales reported in our history, and 2008 was our fourth highest sales total. We believe the increase in sales from 2008 to 2009 is due primarily to recent publicity regarding use of cyclodextrins in various medically related applications, especially the use of Trappsol HPB to treat NPC. Our sales of Trappsol HPB were $363,000 in 2009 compared to $277,000 in 2008 and accounted for a 17% increase (out of a total increase of 22%) in sales.The large sales volume in 2007 was due to an increase in sales volume primarily of one product, Trappsol HPB. We did not expect sales to decrease as much as they did from 2007 to 2008; this decrease followed the decline in the general U.S. economy. 11 Our largest customers continue to follow historical product ordering trends to place periodic large orders that represent a significant share of our annual sales volume. In 2009, our four largest customers accounted for 57% of our sales; the largest accounted for 21% of sales. In 2008, our four largest customers accounted for 51% of our sales; the largest accounted for 20% of sales. The timing of when we receive and are able to complete these large periodic orders has a significant effect on our quarterly sales and operating results. We have not experienced significant price resistance for our products and we remain positive that our customer’s market segments are not significantly affected by the general downturn in the U.S. economy and that our sales will remain at historical levels due to continued customer demand for our products. In addition, we added additional inventory of our most frequently ordered products to better take advantage of sales opportunities as they arise, which also hedges our product costs against short-term price increases. Our cost of products sold (excluding any allocation of direct and indirect overhead and handling costs) increased to $111,000 for 2009 compared to $99,000 for 2008. Our cost of products sold (excluding any allocation of direct and indirect overhead and handling costs) as a percentage of sales decreased to 18.4% for 2009 from 20% for 2008.This decrease was primarily due to the increase in sales of Trappsol HPB.Historically, the timing and product mix of sales to our large customers has had a significant effect on our sales, cost of products sold (excluding any allocation of direct and indirect overhead and handling costs) and the related margin. We did not experience any significant increases in material costs during 2009 or 2008.We reduced the cost of some of our more popular products by increasing our inventory stock by purchasing in larger quantities at a lower cost. As we buy inventory from foreign suppliers, the change in the value of the U.S. dollar in relation to the Euro and other foreign currencies does have an effect on our cost of inventory, and will continue to do so. We buy most of our products from outside the U.S. using U.S. dollars. Our main supplier of fine chemicals and complexes, Cyclodextrin Research & Development Laborator, is located in Hungary and its prices are set in Euros. The cost of our bulk inventory often changes due to fluctuations in the U.S. dollar. These products represent a significant portion of our revenues. When we experience short-term increases in currency fluctuation or supplier price increases, we are often not able to raise our prices sufficiently to maintain our historical margins and therefore, our margins on these sales may decline. Our currency exchange expense was $2,409 and $4,830 in 2009 and 2008, respectively. Personnel costs increased 31% to $486,000 for 2009, from $370,000 for 2008. This increase is due primarily to the addition of a new employee who was to provide consulting services to customers, and to whom we issued company stock and other equities and recorded an expense of $157,021. We also added an additional office employee during the third quarter of 2008. During 2009, we hired a consultant to perform certain public relations activities through April 1, 2010, for 2,200,000 shares of restricted common stock. We recorded an expense of $66,000 for 2009 and we issued the stock in 2010. Professional fees decreased to $88,000 for 2009 from $101,000 for 2008. Legal fees were higher than historical levels for 2008 as the result of our lawsuit with Eline Entertainment Group, Inc. We will continue to incur legal expenses in the collection of the judgment awarded. Office and other expenses are comparable at $31,000 and $34,000 for 2009 and 2008, respectively. Most of our office related expenses do not vary significantly from quarter to quarter. Amortization and depreciation is comparable at $21,000 and $23,000 for 2009 and 2008, respectively. We expect similar expenses in future periods as the result of our office renovations, improvements and additions. 12 Freight and shipping decreased 17% to $11,000 for 2009, from $14,000 for 2008, due to lower purchases and more competition in shipping costs. Freight and shipping is dependent on frequency of ordering products for inventory and frequency of sales. Investment and other income decreased 17% to $8,000 for 2009, from $28,000 for 2008. This decrease is due primarily to lower earnings on cash balances in 2009. We earned some nonrecurring consulting fees in 2008. We recognized a net zero income tax expense for 2009 due to the utilization of net operating loss carryforwards, offset by a decrease in our valuation allowance of our deferred tax asset. Our valuation allowance of our deferred tax asset also decreased due to our inability to utilize certain net operating losses before they expired. We recognized a $200,000 income tax expense for 2008 due to an increase in the valuation allowance of our deferred tax asset. We increased our valuation allowance of our deferred tax asset as the result, reducing our estimates of expected net taxable income in the next three years and for the resulting expected inability to utilize certain net operating losses before they expired. We recognized a net loss of ($193,000) for 2009 compared to net loss for 2008 of ($413,000). Our goal is to continue to introduce new products that will increase sales revenue and implement a strategy of creating or acquiring operational affiliates and/or subsidiaries that will use CDs in herbal medicines, waste-water remediation, pharmaceuticals, and foods. We also intend to pursue exclusive relationships with major CD manufacturer(s) and specialty CD labs to distribute their products. We continue to be the exclusive distributor in North America of the CD products manufactured by Cyclodextrin Research & Development Laboratory in Budapest, Hungary. In keeping with our commitment to use the internet as a major advertising and public relations outlet, we continue to maintain our web site. This asset has been instrumental in creating and maintaining a worldwide leadership role for us in the implementation of research and commercialization of CD applications. We believe the maintenance and growth of our web site will return that investment many times. Critical Accounting Policies and Estimates The results of operations are based on the preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States. The preparation of consolidated financial statements requires management to select accounting policies for critical accounting areas as well as estimates and assumptions that affect the amounts reported in the consolidated financial statements. The Company’s accounting policies are more fully described in Note 1 of Notes to consolidated Financial Statements. Significant changes in assumptions and/or conditions in our critical accounting policies could materially impact the operating results. We have identified the following accounting policies and related judgments as critical to understanding the results of our operations. Long-Lived Assets The recoverability of long-lived assets is evaluated annually or more frequently if impairment indicators exist. Indicators of impairment include historical financial performance, operating trends and our future operating plans. If impairment indicators exist, we evaluate the recoverability of long-lived assets on an operating unit basis based on undiscounted expected future cash flows before interest for the expected remaining useful life of the operating unit. Recorded values for long-lived assets that are not expected to be recovered through undiscounted future cash flows are written down to current fair value, which is generally determined from estimated discounted future net cash flows for assets held for use or net realizable value for assets held for sale. 13 At the end of 2007, we began to renovate three buildings in our corporate office park that were idle from our former mushroom farming operation. The carrying value of these long-lived assets is $75,000. We are currently working on a site plan for a spray-drying pilot plant as well as renovations and construction of an auditorium and meeting rooms suitable for the mission of our research park. During 2007, we began a major upgrade and update of our searchable cyclodextrin patent database. We capitalized $33,000 for this project in 2006 and capitalized an additional $59,000 through October 2008. In October 2008, we determined that the database was functionally impaired and we expensed the entire development cost of $92,000. Valuation Allowance on Deferred Tax Assets We have a $332,000 deferred tax asset calculated at the effective income tax rate of our temporary deductible timing differences and net operating loss carryforwards.We have provided a valuation allowance in the amount of $82,000, due primarily to the expiration of some of our net operating losses before we can utilize them.We have recorded a $250,000 net deferred tax asset at December 31, 2009. ASC 820 requires that deferred tax assets be evaluated for future realization and reduced by extent we believe a portion will not be realized. We consider many factors when a valuation allowance to the assessing the likelihood of future realization of our deferred tax assets including our recent cumulative earnings experience, expectations of future taxable income, the carry-forward periods available to us for tax reporting purposes, and other relevant factors. Management has determined it is more likely than not that the Company will realize its temporary deductible differences and at least some of its net operating loss carryforwards prior to their expiration, and has recorded a deferred tax asset for the amount expected to be realized.Management has provided a valuation allowance on the portion of the estimated deferred tax asset not expected to be fully realized before it expires.Although the Company has incurred losses for four of the prior five years, it has also recognized taxable income for the last four of five years utilizing a total of $456,000 of its net operating losses.Management believes the Company will continue to realize taxable income in greater amounts in future periods sufficient to utilize a portion of its tax loss carryforwards before they expire.At December 31, 2009, the Company would need to generate approximately $1,000,000 of taxable income to fully utilize its $250,000 deferred tax asset. Positive evidence evaluated by management in the order of significance and weighting in its evaluation includes the amount of net operating loss carryforward utilized against current income tax liabilities in four of the prior five years, the trend of increased sales from 2006 through 2009 that is expected to continue and existing or improved margins, and the length of time the net operating loss carryforwards are available before they expire.Negative evidence by management in the order of significance and weighting in its evaluation includes the timing of expiration of the net operating loss carryforwards prior to being utilized, prior expiration of net operating losses before being utilized, unpredictability of future sales and profitability, the future effect of the costs to build and operate a pulse drying facility, competition from others, and new government regulations.We determined greatest weight should be given to our prior use of net operating losses in recent years and our expected future sales and taxable income from operations in our evaluation.We expect our future sales and taxable income to continue at current levels as a minimum and to increase in future years.Our sales growth is due to increased interest and sales of our product THPB during 2009, which is expected to continue into 2010 and future years.We also expect the interest in THPB to increase the interest and sales of our other products. 14 For 2009, we reported net loss before taxes of ($193,000). In 2009, we decreased the amount of our valuation allowance of our deferred tax asset by the amount of the net operating loss that was used or expired in 2009, which decreased our valuation allowance percentage to 25% from 47% due to our current and expected future profitability. We recorded an income tax provision, which was offset by deferred tax assets and utilization of our net operating loss. Our sales level increased in 2009 and we expect continued volatility in the timing of sales, but overall sales growth is expected to be slow in the near term consistent with the overall U.S. economy and then we expect our sales to return to a modest growth starting in 2010. For 2008, we reported net loss before taxes of ($213,000). In 2008, we increased our valuation allowance of our deferred tax asset to 47% from 0% due to the expiration of $640,000 in net operating losses in 2009 and 2010 and our current and expected future profitability, and recorded a $200,000 income tax expense and reduction in our deferred tax asset. Our sales level decreased in 2008 and we expect sales growth to be slow in the near term consistent with the overall U.S. economy and then we expect our sales to return to a modest growth starting in 2010. The range of possible judgments relating to the valuation of our deferred tax asset is very wide. In 2007, we determined the weight of available evidence supported a decision that a portion of our deferred tax assets will be realized, resulting a deferred tax asset of $450,000, and a decrease in our valuation allowance of the same amount. In 2008, we concluded that the weight of available evidence supported a decision that 47% of our net operating losses would expire unused, so we increased our valuation allowance by $200,000. significant judgment is required in making this assessment, and it is very difficult to predict when, if ever, our assessment may conclude our deferred tax assets are realizable. Forward-looking Statement This Annual Report on Form 10-K contains forward-looking statements that reflect our current expectations about our future results, performance, prospects and opportunities. These forward-looking statements are subject to significant risks, uncertainties, and other factors, including those identified in "Risk Factors" above, which may cause actual results to differ materially from those expressed in, or implied by, any forward-looking statements. The forward-looking statements within this Form 10-K may be identified by words such as "believes," "anticipates," "expects," "intends," "may," "would," "will" and other similar expressions. However, these words are not the exclusive means of identifying these statements. In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements. Except as expressly required by the federal securities laws, we undertake no obligation to publicly update or revise any forward-looking statements to reflect events or circumstances occurring subsequent to the filing of this Form 10-K with the SEC or for any other reason. You should carefully review and consider the various disclosures we make in this report and our other reports filed with the SEC that attempt to advise interested parties of the risks, uncertainties and other factors that may affect our business. 15 Item 8.Financial Statements and Supplementary Data. BAUMANN, RAYMONDO & COMPANY, PA , SUITE 200 TAMPA, FL 33609 Report of Independent Registered Public Accounting Firm To the Board of Directors CTD Holdings, Inc. High springs, Florida: We have audited the consolidated balance sheets of CTD Holdings, Inc. and subsidiary as of December31, 2009 and 2008, and the related consolidated statements of operations, stockholders’ equity and cash flows for the years ended December 31, 2009 and 2008. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public company Accounting oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of CTD Holdings, Inc. and subsidiary as of December 31, 2009 and 2008, and the results of their operations and their cash flows for the years ended December 31, 2009 and 2008, in conformity with accounting principles generally accepted in the United States of America. We were not engaged to examine management’s assertion about the effectiveness of CTD Holdings, Inc. internal control over financial reporting as of December 31, 2009 included in the accompanying management’s report on internal control and, accordingly, we do not express an opinion thereon. \s\ Baumann, Raymondo & Company, PA Baumann, Raymondo & Company PA Tampa, Florida March 18, 2010 16 CTD HOLDINGS, INC. CONSOLIDATED BALANCE SHEET ASSETS December 30, 2009 December 31, 2008 CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventory Other current assets - Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Note receivable - Stockholder loan Deferred tax asset Intangibles, net of accumulated amortization of $6,000 and $5,000, respectively Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Total current liabilities LONG-TERM LIABILITIES Accrued stock compensation - STOCKHOLDERS’ EQUITY Common stock, par value $.0001 per share, 100,000,000 shares authorized, 31,103,822 and 26,542,438 shares issued and outstanding, respectively Preferred Stock, par value $.0001 per share, 5,000,000 shares authorized; Series A, 1 share issued and outstanding - - Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost 162,780 shares at December 31, 2009 ) - Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying Notes to Financial Statements. 17 CTD HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS REVENUES Product sales $ $ Consulting income - EXPENSES Personnel Cost of products sold (exclusive of depreciation and amortization, shown separately below) Consulting stock expense - Professional fees Office and other Amortization and Depreciation Freight and shipping Loss on disposal of equipment 76 - Abandoned patent database costs - Operating loss )) ) OTHER INCOME (EXPENSE) Investment and other income Interest expense - ) Total other income (expense) NET (LOSS) BEFORE INCOME TAXES ) ) INCOME TAXES EXPENSE - ) NET (LOSS) $ ) $ ) NET (LOSS) PER COMMON SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING See Accompanying Notes to Financial Statements. 18 CTD HOLDINGS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER31, 2 Common Stock Preferred Stock Additional Total Shares Par Value Shares Par Value Paid-In Capital Treasury Stock Accumulated Deficit Stockholders’Equity Balance, December31, 2007 $ - $
